Citation Nr: 1732014	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  04-07 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for plantar warts of the right foot.

2.  Entitlement to an increased rating in excess of 20 percent for plantar warts of the left foot. 

3.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the right knee. 

4.   Entitlement to an increased rating in excess of 10 percent for chondromalacia of the left knee.

5.  Entitlement to service connection for arthritis of the right shoulder.

6.  Entitlement to service connection for arthritis of the left shoulder.

(The following issues are adjudicated in a separate decision under the same docket: Entitlement to an increased rating for fibromyalgia; entitlement to an increase rating for post traumatic stress disorder (PTSD); entitlement to service connection for hair loss, headaches, shortness of breath, sleep disturbances, residuals of a heart attack, all to include as due to an undiagnosed illness; entitlement to a total disability rating due to individual unemployability (TDIU); and entitlement to special monthly compensation (SMC) based upon the need for aid and attendance).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1994. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony on the issues addressed by this decision before the undersigned Acting Veterans Law Judge (AVLJ) in February 2010, and before one of the undersigned VLJs in May 2013.  Transcripts from both hearings are of record.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing. 38 C.F.R. 
 § 20.707.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, at the May 2013 hearing, the Veteran explicitly waived his right to have a hearing before the third member of the panel adjudicating the appeal.  (See May 2013 Hearing Transcript at 3).

The issues identified on the title page were previously addressed by the Board in August 2010, January 2012, and October 2013.  In August 2010, the Board, in pertinent part, determined that new and material evidence had not been received to reopen the claims of service connection for arthritis of the right or left shoulders.  Rating increases were denied for service-connected disorders, to include plantar warts of the right or the left foot, and chondromalacia of the right or the left knee. 

The Veteran appealed the Board's August 2010 decision to the Court.  By a June 2011 Order, the Court granted a joint motion for partial remand (JMR). 

In January 2012, the Board found that new and material evidence had been received to reopen the shoulder claims, but determined that further development was required regarding the underlying service connection claims to include a VA medical examination to address the nature and etiology of the current disabilities.  The Board also remanded the plantar warts and knee claims for new VA medical examinations to address the current severity thereof.  

In October 2013, the Board again remanded the Veteran's claims to have the Veteran undergo VA examinations, as such were not provided in accordance with the January 2012 Remand.  That development has been completed, and these claims have once again returned to the Board.

The Veteran submitted additional VA outpatient treatment records from 2016 to 2017 in May 2017 with a waiver of RO consideration from Veteran's attorney.  As such, these treatment records shall be considered by the Board in the first instance.

The issues of entitlement to increased evaluations for bilateral chondromalacia  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's plantar warts of the right foot has only been shown to cause, at most, moderately severe impairment, with no resultant loss of or loss of use of the foot.

2.  During the period on appeal, the Veteran's plantar warts of the left foot has only been shown to cause, at most, moderately severe impairment, with no resultant loss of or loss of use of the foot.

3.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran's current osteoarthritis of the left shoulder is related to active duty; rather it has been shown to have independently developed due to the natural aging process.

4.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current right shoulder disability, other than pain from service-connected fibromyalgia that is related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for plantar warts of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for an evaluation in excess of 20 percent for plantar warts of the left  foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2016).

3.  A left shoulder disability, to include arthritis, was not incurred in or aggravated by active service, nor is such presumed to be.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's plantar warts are rated under Diagnostic Code 5284, which rates "foot injuries, other."  Diagnostic Code 5284 provides a 20 percent evaluation for symptoms that are moderately severe.  A 30 percent evaluation is provided for symptoms that are severe.  A 40 percent evaluation is warranted for actual loss or loss of use of the foot.  38 C.F.R. § 4.71a (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  Continuity of symptomatology since service of a chronic condition may also serve 38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2016). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303 (a).

Analysis

Plantar Warts

The Veteran's contends that his bilateral plantar warts are worse than currently reflected by his evaluations of 20 percent.  In this regard, the Veteran has indicated that his conditions have caused increasing pain over the years, impacting his ability to ambulate normally and requiring regular outpatient treatment.  

A review of the Veteran's outpatient treatment records shows that he has been followed for this condition.  The Veteran receives regular treatment from two different providers on an alternating basis.  Treatment provided includes debridement of warts, topical creams, and shoe inserts.  The Veteran has reported decreased symptom severity after these treatments, but flare ups recur causing further treatments.

The Veteran was provided with a VA examination in August 2008.  At the examination, the Veteran reported that he has undergone trimming of calluses of the feet by a podiatrist and also soaks his feet.  Inspection of the feet noted several calluses of the plantar surfaces and metatarsal heads.  There was no skin breakdown or plantar warts.  The VA examiner indicated that the bilateral plantar warts had resolved without residuals and that the Veteran had bilateral plantar surface calluses.

The Veteran was provided with an additional VA examination in March 2012.  Upon a review of the claims file, subjective interview, and objective testing, it was determined that there was no objective evidence of plantar warts on the left or right foot.  The examiner noted that the Veteran had calluses on the left foot which were diagnosed in September 2011.  There was no evidence of calluses on the right foot. They were noted to cause mild functional limitation.  The Veteran also had a diagnosis of bilateral hallux valgus deformity of the first metatarsal phalangeal joint of both feet which was not caused by or related to military service or to the calluses.

The Veteran was provided with an additional VA examination in November 2015.  The Veteran reported chronic bilateral plantar feet pain, due to painful calluses which he has had for years.  He is medically managed and treated by two podiatrists (VA & civilian).  He sees them both interchangeably approximately once every 2 months.  The Veteran stated that both podiatrist treated his feet identically with debridement of calluses, custom inserts, urea cream which he applies topically twice daily (am & pm), and he uses a pumice stone occasionally.  The Veteran reported that the right foot has 1 callus and that the left foot has 4 to 5 calluses.  The Veteran reported that his left foot callus pain (7/10) is always worse than the right foot callus pain (4-5/10).  His right foot callus pain was found to be tolerable.  Immediately following debridement, his feet are initially sore, but then progressively improve, feel good and quite tolerable for about 10 to 11 days.  (Bilateral feet pain level goes down to about 3-4/10 after debridement.)  The Veteran stated that his calluses then start growing back and his feet become progressively worse/more painful and he hobbles around until his next podiatry debridement appointment.  The Veteran reported difficulty with standing and walking.  He stated that when his feet hurt badly, he has to use the electric cart in the grocery store.  His symptoms are relieved by taking pressure off his feet: "as soon as I get off my feet, I take off my shoes and relax, the pain in my feet slowly goes away after about 30mins; like right now my feet are ok."

The VA examiner noted that there was no significant change in the Veteran's condition since his last 2012 VA examination.  The examiner found that the functional impact of the Veteran's plantar wart calluses was mild for the right foot and moderate for the left foot.

Based on a review of all the evidence, the Board finds that entitlement to evaluations in excess of 20 percent for the Veteran's bilateral plantar warts is not warranted. 

The Veteran experiences symptoms including pain and difficulties standing and walking between treatments, which include debridement, creams, and inserts.  The Veteran's left foot has also been found to be have greater symptoms that also affect the Veteran's locomotion and weight-bearing, while the pain in the Veteran's right foot has been found to be more tolerable.  However, the effects of the Veteran's plantar warts on his functionality have only been found to be moderate at worst, as the left foot has been found to have moderate effects and the right foot has been found to have only mild effects.  While the Veteran has used a cane to ambulate since about 2002, and this has been noted to help with his warts, such assistive aid was primarily found to be utilized by the Veteran for his back disability.  There has been no indication that the Veteran could not independently ambulate due to his plantar warts.  There has further been no indications of any more severe effects on the Veteran's occupational functioning.  As such, the weight of the medical evidence shows that the Veteran's plantar warts result in disabilities that are, at most, moderately severe, although the right has actually only been predominately shown to be mild.

In order to obtain higher evaluations, the Veteran would need to show that his warts result in more severe impairment, including more substantial effects on the normal working motion of walking and standing up to an including loss of use or loss of the feet.

The evidence of record does not warrant ratings in excess of the 20 percent assigned for the Veteran's bilateral plantar warts at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder

The Veteran contends that he currently suffers from a disability manifested by pain in the left shoulder.  The Veteran has indicated that this condition first had its onset in military service along with his other joints and has continued until present.

A review of the Veteran's service treatment records does not reveal any discussion of complaints or diagnoses of any shoulder disabilities.  The April 1994 separation examination showed the Veteran's shoulders to be normal.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran has been continually followed for complaints of bilateral shoulder pain, to include treatment for fibromyalgia.  Apart from fibromyalgia, the Veteran's right shoulder pain has not been attributed to any separate pathology.

The Veteran was provided with a VA examination in November 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was found to have a diagnosis of left shoulder osteoarthritis, confirmed by x-ray testing.  The VA examiner opined that the Veteran's left shoulder arthritis was not the result of military service.  In support, the VA examiner provided that the Veteran was not shown to have any injury or complaints of his left shoulder in military service and he did not indicate that he had ever injured his shoulder or received surgery.  Rather the evidence supported that the Veteran's late onset arthritis in the left shoulder was the result of the natural aging process.  In regard to the Veteran's noted complaints of pain from military service to present, the VA examiner indicated that this was part of the Veteran's already service-connected fibromyalgia and would not be distinguishable from such.

As an initial matter, the Board notes that there is no competent medical evidence or credible lay evidence of record reflecting that the Veteran demonstrated any arthritis to a compensable degree within one year of discharge from active duty.  As such, service connection for the left shoulder disability, to include arthritis, cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

The preponderance of the evidence of record weighs against a finding that any current disability manifested by a left shoulder disability, to include arthritis, is related to disease or injury in active service.  It is noted that the Veteran does have a current disability, in that he has been diagnosed with osteoarthritis of the left shoulder, confirmed by x-ray in the 2015 VA examination.  The Veteran has also provided competent and credible testimony that he has continued to suffer with left shoulder pain, along with all of his other joints, since leaving military service.  Therefore, the inquiry turns upon a finding of a nexus between the two.  See 38 C.F.R. § 3.303(a).

Here, the Board finds that the only probative medical evidence of record that discussed any potential etiology for this condition was in the November 2015 VA examination.  The examiner found that the Veteran's current left shoulder disability was less likely than not related to the Veteran's military service and more likely related to post-service events including the natural aging process due to the remoteness from service of the onset.  Additionally, it was found that, to the extent that the Veteran had been claiming service connection for pain in the left shoulder that pre-existed his diagnosed osteoarthritis, such was already allocated to his already service-connected fibromyalgia and not distinguishable from such.

Additionally, it is noted that the Veteran was diagnosed with osteoarthritis in 2015, which is decades after his discharge from service.  In this regard, the Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only other evidence that even suggests that the Veteran's left shoulder osteoarthritis may be the result of the Veteran's military service is the Veteran's own statements.  The Board notes that the Veteran is competent to provide testimony regarding his experiences in the military, to include feeling pain in his left shoulder since that time.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of a left shoulder disability, to include arthritis, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of pain in the shoulder, (see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing pain in the shoulder or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

Accordingly, the most probative evidence of record, via the November 2015 VA examination, does not reflect that the Veteran's currently diagnosed osteoarthritis of the left shoulder is related to his military service.  As such, service connection for a left shoulder disability is not warranted.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for left shoulder disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder

The Veteran contends that he currently suffers from a disability manifested by pain in the right shoulder.  The Veteran has indicated that this condition first had onset in military service along with his other joints and has continued until present.

A review of the Veteran's service treatment records does not reveal any discussion of complaints or diagnoses of any shoulder disabilities.  The April 1994 separation examination showed the Veteran's shoulders to be normal.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran has been continually followed for complaints of bilateral shoulder pain, to include treatment for fibromyalgia.  There has been no discussion of findings or treatment for arthritis in the right shoulder.  Apart from fibromyalgia, the Veteran's right shoulder pain has not been attributed to any separate pathology.

The Veteran was provided with a VA examination in November 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was found to have no diagnosis of a right shoulder disability other than pain associated with fibromyalgia.  X-ray testing did not reveal the presence of any arthritis.

The preponderance of the evidence of record weighs against a finding that a right shoulder disability is related to disease or injury in active service.  As reviewed above, the medical evidence of record is negative for any objective signs or symptoms of any diagnosed right shoulder disability, to include arthritis, separate and apart from his already service-connected fibromyalgia or pain.  Additionally, to the extent that the Veteran's symptoms of the right shoulder do represent a disability other than his fibromyalgia, it is noted that mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by pain in the right shoulder; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe the experience of pain in his right shoulder, he is not shown to have the medical expertise necessary to diagnose an actual disability manifested by such.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of pain in the right shoulder, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1376-77 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of pain in the right shoulder, (see Gutierrez, 19 Vet. App. at  9-10 (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing pain in the right shoulder or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King, 700 F.3d at 1345.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a discrete right shoulder disability manifested by pain in the right shoulder.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 20 percent for plantar warts of the right foot is denied.

Entitlement to an increased rating in excess of 20 percent for plantar warts of the left foot is denied.

Entitlement to service connection for arthritis of the left shoulder is denied.

Entitlement to service connection for arthritis of the right shoulder is denied.


REMAND

The Board observes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the most recent November 2015 VA knee examination appears to have used a format that did not contain any discussion of these presentations as appear to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded a new VA examination for the bilateral chondromalacia to address this matter.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since he last provided this information. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the service-connected chondromalacia. The claims file should be made available to the examiner. 

The examination should record the results of range of motion testing as is possible, consistent with the holding in Correia, as interpreting 38 C.F.R. § 4.59 , (i.e., active and passive range of motion, in weight bearing and nonweight-bearing, etc.).

Any opinions expressed in the report should be fully explained.

3. After completing the above actions, the claim should be re-adjudicated. If it remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





    _______________________                         _______________________             
     MICHAEL E. KILCOYNE                              STEVEN D. REISS
         Veterans Law Judge                                       Veterans Law Judge 
     Board of Veterans' Appeals                           Board of Veterans' Appeals



_______________________
T. L. DOUGLAS
Acting Veterans Law Judge
Board of Veteran's Appeals








Department of Veterans Affairs


